Alan C. Page, Associate Justice
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that the convictions of respondent Richard A. Sand for aiding and abetting wire fraud, in violation of 18 U.S.C. § 1343 (2006), and engaging in a monetary transaction in criminally derived property, in violation of 18 U.S.C. § 1957 (2006), constitute professional misconduct warranting public discipline, namely, violations of Minn. R. Prof. Conduct 8.4(b) and (c). Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his previously filed answer, and with the Director jointly recommends that the appropriate discipline is disbarment.
The court has independently reviewed the file and approves of the recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Richard A. Sand be, and the same is, disbarred, effective as of the date of filing of this order. Respondent shall comply with Rule 26, RLPR (requiring notice of discipline to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.